DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.

Status of the Claims
	Claims 1-10, 12, 17, 18 and 20 were previously pending.  No claims have been newly amended, cancelled or added.  Accordingly, claims 1-10, 12, 17, 18 and 20 remain pending in the application.

Information Disclosure Statement
	The IDS dated 12/10/2021 has been considered.  A signed copy is enclosed herewith.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jerryd Werts on September 8, 2022.
The application has been amended as follows: 
Claim 10 – “a bone growth stimulant,” is deleted from line 3 of the claim;
Claim 10 – “stromal/” is deleted from 16 of the claim;
Claim 18 – “a bone growth stimulant,” is deleted from line 3 of the claim;
Claim 18 – “stromal/” is deleted from 16 of the claim; and
Claim 20 – “the expanded foam material of claim 17,” is replaced with “an expanded foam material” at line 1 of the claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or reasonably suggest an injectable expandable composition comprising: a polycaprolactone particle filler; a polydopamine adhesive bound to said polycaprolactone particle filler; and a polymethacrylic acid plasticizer bound to said polydopamine adhesive.  Further, the prior art does not teach or reasonably suggest an expanded foam material comprising said injectable expandable composition or a portable syringe comprising said injectable expandable composition.
The closest prior art is discussed below.  
Kannan et al. (US 2011/0288651 A1; Nov. 24, 2011; hereafter as “Kannan”) teaches a biodegradable nanocomposite comprising polymer particles (abstract; [0030]; claim 1).  Kannan teaches the particular polymer, polycaprolactone (claim 3).  Kannan teaches that the nanocomposite is expandable and injectable ([0031] and [0035]).  Kannan, however, is silent to “a polydopamine adhesive bound to said polycaprolactone particle filler” and “a polymethacrylic acid plasticizer bound to said polydopamine adhesive”.
Amoozgar et al. (US 2017/0266123 A1, Sep. 21, 2017, hereafter as “Amoozgar”) teaches compositions comprising polydopamine as a particle adhesive coating that helps to stabilize a particle core and/or alter the release kinetics of an active agent (abstract; [0081]).  Amoozgar teaches that the particle core can be formed of a polymer such as polycaprolactone ([0092]).  Amoozgar also teaches that the composition can be injectable ([0125]).  Amoozgar, however is silent to an “expandable composition” and “a polymethacrylic acid plasticizer bound to said polydopamine adhesive”.
Thus, the prior art does not teach or reasonably suggest the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-10, 12, 17, 18 and 20 are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617